Citation Nr: 1829115	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-21 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  He died in November 2015.  The appellant in this matter is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 rating decision by the RO in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.  In May 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2014.  On his VA Form 9, the Veteran checked the box indicating his desire for a Board hearing before a Veterans Law Judge (VLJ).

As noted, the Veteran died during the course of the appeal, in November 2015.  In January 2016, the appellant filed a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, with the agency of original jurisdiction (AOJ).  The AOJ determined that the appellant was a proper substituted claimant in July 2016.  Accordingly, as the appellant has been substituted as the claimant in this case, the Veteran's appeals are continued.  See 38 U.S.C. § 5121A (2012). 

In June 2017, the Board remanded the claims for service connection for hearing loss and tinnitus to afford the appellant a Board videoconference hearing, as had been requested by the Veteran on his VA Form 9.   In March 2018, the appellant testified during a Board videoconference hearing before the undersigned VLJ; a transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA (Content Legacy Manager) file associated with the instant claims.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

Lastly, as regards representation, the Board notes that in August 2016, the appellant submitted an incomplete VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  That same month, the AOJ sent to the appellant a letter informing her that her VA Form 21-22 was being returned as it was incomplete and notifying her of her representation choices.  To date, no response has been received.  Therefore, the appellant is currently unrepresented before the Board in this appeal.

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The claim for service connection for hearing loss is addressed in the remand following the order; this matter is being remanded to the AOJ for further action.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The evidence demonstrates a current diagnosis of tinnitus, and based on the competent, credible and, hence, probative lay statements concerning the onset and continuity of tinnitus, in-service incurrence is established

.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C. §§1101, 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  

Given the fully favorable resolution discussed below, the Board finds that all necessary actions with respect to the claim for service connection for tinnitus have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including organic disease of the nervous system, such as tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); see Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'").  

Also for chronic diseases defined by regulation, to include tinnitus, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  The report of a November 2012 VA audiology examination document the Veteran's complaints of recurrent tinnitus.  The Board finds this evidence is sufficient to support a finding that the Veteran currently has tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (providing that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . a layperson is competent to identify the medical condition . . . ."); Charles v. Principi, 16 Vet. App. 370 (2002) (stating that "ringing in the ears is capable of lay observation and, as such, a veteran is competent to testify as to that symptom").  

As to in-service noise exposure, the Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was communications center specialist.  In an October 2011 statement, the Veteran reported that his duties as a switchboard operator subjected him to loud static buzzing and shrill noises.  These lay statements concerning the Veteran's in-service noise exposure are consistent with the circumstances of his service, including the duties associated with his MOS.  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, these assertions are deemed credible.  Accordingly, in-service noise exposure-which may have resulted in acoustic trauma-is established.  Thus, the question is one of nexus.

Relevant to the issue of nexus, the Veteran was afforded a VA audiology examination in November 2012, the report of which notes that the Veteran began to experience symptoms of tinnitus in 1964 or 1965.  Regarding the etiology of the Veteran's tinnitus, the VA audiologist opined that it was less likely than not caused by or a result of military noise exposure.  As rationale for that opinion, the audiologist stated that there was no evidence of a noise injury in service and that, absent an objectively verifiable noise injury, an association between the Veteran's claimed tinnitus and noise exposure does not exist.  

Although the VA audiologist provided a negative nexus opinion, the Board points out that the Veteran has consistently reported the onset of tinnitus to have been in service, a fact to which the VA audiologist seemingly gave no weight.  Indeed, in his October 2011 statement in support of claim, the Veteran reported that during his last two years of military service, he developed "a buzzing or cricket kind of sounds in [his] ears."  In his VA Form 9, the Veteran stated that his tinnitus worsened after service, and during the March 2018 Board hearing, the appellant, who had been married to the Veteran since service, testified that the Veteran had complained of tinnitus symptoms since service.

Again, the Board points out that the Veteran is competent to testify as to the existence of ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles, 16 Vet. App. at 374 (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  The Board finds no reason to question the veracity of the Veteran's reported onset of tinnitus in service, as well as his report of continuity of experiencing such symptoms since that time.

Furthermore, although service records do not document any specific incident of acoustic trauma, as discussed above, there are competent, credible, and probative lay assertions of the Veteran's in-service noise exposure that are consistent with the circumstances of his service, as well as that he began experiencing symptoms of tinnitus after noise exposure in service, and that such symptoms have been recurrent to the present.  Collectively, this evidence tends to establish that the elements of in-service injury disease, current disability, and nexus between current disability and service required to establish service connection are met. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107(b); Gilbert, supra. 

Accordingly, given the above, and affording the Veteran the benefit of the doubt on certain elements of the claim, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



REMAND

The Board's review of the claims file reveals that prior to appellate consideration, further action on the claim for service connection for hearing loss is warranted.

In this appeal, the Veteran contends that he has hearing loss as a result of noise exposure during service while working as a switchboard operator in the U.S. Air Force.

Initially, the Board notes that the Veteran was afforded a VA contract audiology examination in November 2012.  Audiometric testing conducted during this examination confirms that the Veteran had a bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2017).  Specifically, the Veteran's auditory threshold at 500, 1,000, 2,000, 3,000, and 4,000 Hertz are recorded to be 40 decibels or greater in the right ear and his auditory threshold at 3,000 and 4,000 Hertz are recorded to be 40 decibels or greater in the left ear.  Accordingly, he has a bilateral hearing loss disability for VA purposes.  Id.  The examiner also recorded a diagnosis of tinnitus.

Further, as discussed above, in-service noise exposure consistent with the Veteran's military occupation is conceded.  Thus, the question is one of nexus.

As to the question of nexus, the November 2012 VA audiologist stated that it was less likely than not that the Veteran's hearing loss was caused by or the result of military service.  As rationale for that opinion, the audiologist stated that the Veteran's hearing was within normal limits at the time of his separation from service, and there was no significant loss of hearing in service or asymmetry shown during service.  

The Board points out that service connection for hearing loss may be granted where there is credible evidence of noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id. at 160.

In rendering her opinion, the VA audiologist did not address the Veteran's statements with respect to his reports of diminished hearing, especially in his right ear, while in service.  The audiologist also did not discuss the Veteran's report of treatment related to hearing loss shortly after discharge from service.  Although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994); it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).  Here, it does not appear as though the VA audiologist gave any weight to the Veteran's lay statements.

Furthermore, the audiologist indicated that an ENT (Ear, Nose, and Throat) consultation had been ordered to address whether the Veteran may have had some other service-related issue that contributed to his asymmetrical hearing loss.  It does not appear from the record, or from any adjudicatory documents, that any such consultation was performed.  Accordingly, because the VA audiologist did not consider or discuss the Veteran's lay statements, and because she suggested additional review of the claim by an ENT, the Board finds that further action to obtain an adequate VA medical opinion by an appropriate physician-based on full consideration of all pertinent evidence (to include lay assertions), and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for hearing loss.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Prior to undertaking action responsive to the above, the AOJ should give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards private (non-VA) medical treatment), explaining that she has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012).  But see also 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.



Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the appellant (and any representative) a letter requesting that the appellant provide additional information concerning and, if necessary, appropriate authorization  to enable VA to obtain, any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for review of the Veteran's claim file by an ENT physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)) to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion report should reflect full consideration of the Veteran's documented medical history and assertions.  

Based on review of the record, the ENT physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is attributable, even in  part, to his military service-to particularly include the  in-service noise exposure deemed consistent with the circumstances of his service, including the duties associated with his MOS communications center specialist.  The ENT physician should consider both the Veteran's in-service noise exposure, as well as any other potential in-service causes for the Veteran's asymmetrical hearing loss, as suggested by the November 2012 VA audiologist. 

In rendering the requested opinion, the ENT physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the assertions made by the Veteran and the appellant as to the nature, onset, and continuity of symptoms of diminished hearing.

The ENT physician is advised that the Veteran is competent to report his symptoms and history, and the appellant is competent to report her observations; such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.  

Complete, clearly-stated rationale for the conclusions reached must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the electronic claims file since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant (and any representative) a supplemental SOC that includes clear reasons and bases for all determinations, and afford her/them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


